Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 4, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  142897                                                                                                Michael F. Cavanagh
                                                                                                              Marilyn Kelly
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
                                                                                                            Mary Beth Kelly
                                                                                                            Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                     Justices
            Plaintiff-Appellee,
  v                                                                  SC: 142897
                                                                     COA: 301390
                                                                     Wayne CC: 06-000099
  RANDALL ARNAZZ DURR,
           Defendant-Appellant.

  _________________________________________/

          By order of October 19, 2011, the application for leave to appeal the February 10,
  2011 order of the Court of Appeals was held in abeyance pending the decision in People
  v Vaughn (Docket No. 142627). On order of the Court, the case having been decided on
  July 9, 2012, 491 Mich 642 (2012), the application is again considered, and it is
  DENIED, because the defendant has failed to meet the burden of establishing entitlement
  to relief under MCR 6.508(D).




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 4, 2012                   _________________________________________
           h0827                                                                Clerk